Title: To James Madison from Thomas B. Adams, 8 May 1815
From: Adams, Thomas Boylston
To: Madison, James


                    
                        Sir.
                        Quincy May 8th. 1815.
                    
                    The Letter which I have the honour to enclose, being the Original of a private nature, from my Brother, of which it is probable you may, long Since, have received a duplicate, came to my hands, a day or two since, having been rescued from the Register Office, at Bermuda, by an American Gentleman, who has resided in that Island during a great part of the late war. He was captured by a British Cruiser on board a Merchant vessel, and though a mere passenger, was treated with all the rigour of a prisoner of war until his arrival at Bermuda, when he was suffered to go at large, having been plundered of every thing but the cloths on his back. He informs me that there is a large depot of Letters from all parts of the world, kept at the Office of the Register of the Admiralty, among which are many addressed to the heads of departments, and some to the President of the United States. I know not whether it will be thought of sufficient importance by the Government to obtain those letters, to constitute an Agent for that purpose, but as the Gentleman who delivered me the enclosed, is about to return, in a short time, to the Island of Bermuda, I take the Liberty to mention him as a suitable person to transact this or any other business of a Commercial nature which might be confided to him. His name is Joseph Harrod Junr., and I have an intimate acquaintance with him being a Brother of my Wife.
                    Letters from my Brother J Q Adams Esqr have been received, dated at Paris the 23 d. of March, on which day Mrs. Adams, with her youngest Son, arrived in that City, from Petersburg; about three weeks since their two elder Sons embarked for England, and the prospect is very fair of a meeting, at no distant day of a family groupe which has been widely scattered for a series of years. I have the honour to be with the highest respect, Sir, Your very humble & Obedt. Servt
                    
                        Thomas B Adams.
                    
                